ORDER
PER CURIAM:
Reginald Ewing appeals from the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. In his Rule 29.15 motion, Mr. Ewing sought to vacate his convictions for two counts of second degree assault, § 565.060, RSMo 2000, four counts of first degree assault, § 565.050, RSMo 2000, six counts of armed criminal action, § 571.015, RSMo 2000, one count of first degree burglary, § 569.160, RSMo 2000, and sentence of a total of one hundred years imprisonment.1 The judgment of the motion court denying Mr. Ewing’s Rule 29.15 motion is affirmed. Rule 84.16(b).

. Mr. Ewing was sentenced to various concurrent and consecutive sentences on all thirteen counts, which the court calculated to equal one hundred years imprisonment.